Citation Nr: 0700953	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  02-06 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 14, 1978, to 
November 30, 1990.  He also had seven years, six months and 
twenty-five days of active service prior to June 14, 1978, 
including a period from July 16, 1968, to August 13, 1971.  
He died in November 1994.  The appellant is the widow of the 
veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

The appellant testified at a hearing at the RO before a 
Decision Review Officer (DRO) in April 2003.  The case was 
remanded to the RO for additional development in November 
2004 and December 2005.  


REMAND

The veteran's death certificate reflects that he died on 
November [redacted], 1994, of renal failure due to or as a consequence 
of liver and lung metastatic disease due to or as a 
consequence of carcinoma of the rectum.  

The appellant asserts that the veteran's carcinoma of the 
rectum was so advanced by the time it was discovered in 1994 
that it should be concluded that it started before the 
veteran was released from active military service in 1990.  
She also avers that the carcinoma that led to the veteran's 
death was the result of his exposure to herbicides while in 
Vietnam and/or the result of his exposure to ionizing 
radiation while stationed in Europe following the Chernobyl 
nuclear power plant accident that occurred in 1986.  The 
Board notes that the veteran was stationed in Vietnam from 
December 1968 to December 1969 and he was stationed in 
Germany from July 1987 to July 1990.

A medical opinion was obtained in June 2005 on the question 
of whether the veteran's cancer of the rectum had its onset 
during active military service.  The examiner opined that it 
was less likely than not to have had its onset during 
military service.  However, the opinion did not address the 
question of whether the veteran's cancer of the rectum was 
related to exposure to herbicides.  In order to properly 
assess the appellant's claim an opinion should be obtained.  

Additionally, when this case was previously remanded, it was 
noted that cancer of the rectum is a radiogenic disease.  As 
such, and because it has been contended that the veteran 
acquired the disease as a result of exposure to ionizing 
radiation following the Chernobyl accident in 1986, the 
procedural provisions of 38 C.F.R. § 3.311 (2006) should be 
followed.  This requires that any information that might 
relate to, or contain evidence of, exposure to ionizing 
radiation, should be forwarded to the Under Secretary for 
Health, who is responsible for preparation of an estimate of 
the dose of radiation to which a veteran was exposed.  (While 
the Appeals Management Center (AMC) appears to have concluded 
that there was no exposure to ionizing radiation, such a 
decision is not to be made by the adjudicator, but instead is 
to be made by the Under Secretary for Health or his 
designee.)

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for a 
pathologist to review the entire 
record, especially those reports 
prepared in conjunction with 
diagnosis and treatment of the 
veteran's cancer of the rectum.  The 
reviewer should, based on 
established medical principles, 
provide an opinion as to the medical 
probabilities that carcinoma of the 
rectum was related to the veteran's 
presumed exposure to herbicides due 
to Vietnam service.  The report of 
examination should include the 
complete rationale for all opinions 
expressed.

2.  The RO should thereafter follow 
the provisions of 38 C.F.R. § 3.311.  
Such a process should include 
obtaining a dose estimate in 
accordance with 38 C.F.R. 
§ 3.311(a)(2)(iii).  (It should be 
noted that the appellant maintains 
that exposure occurred while the 
veteran was stationed in Germany 
after the Chernobyl accident that 
happened in 1986.)  If it is 
determined that the veteran had any 
exposure to ionizing radiation as 
claimed, the claim should be 
referred to the Under Secretary for 
Benefits in accordance with 
38 C.F.R. § 3.311(b) so that a 
determination may be made as to the 
likelihood that cancer of the rectum 
resulted from in-service ionizing 
radiation exposure.  

3.  Thereafter, the RO should review 
the claims file to ensure that the 
requested development has been 
completed.  In particular, the RO 
should review the requested medical 
opinion(s) to ensure that it is 
responsive to and in complete 
compliance with the directives of 
this remand and if it is not, the RO 
should take corrective action.

4.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issue on 
appeal.  If the benefit sought is 
not granted, the appellant and her 
representative should be furnished a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until she is notified 
by the RO.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

